Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/30/21, Applicant amended claims 11, 13-14, 20-21, canceled no claims, and added new claim 22.  Claims 11-22 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for a classification device, a classification method, and a generation method of a classifier, to estimate for which meaning a term appearing on specific writing is used: storing, in a storage, a first model which is generated by machine learning using a first corpus including one or more pieces of first writing related to one or more respective predetermined entities, the first model being configured to acquire, based on the first corpus, features of terms included in the one or more pieces of first writing using word vectors, each word vector of a corresponding term being based on a feature of the corresponding term; storing, in the storage, a second model which is generated by machine learning using a second corpus including the one or more pieces of first writing, the second model being configured to acquire, based on the second corpus, features of the one or more pieces of first writing using paragraph vectors, each paragraph vector of a corresponding piece of first writing being based on a context in which each term included in the corresponding piece of first writing is used or terms used around each term are used; causing the stored first model to output, in response to an input of a second term that is included in given second writing, first information indicating one or .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Gregory et al (US 20190005020) teaches extracting funding information from text in a document using natural language or machine learning and a classifier models along with named-entity recognitions models for paragraphs having or not having said funding information, does not teach a paragraph vector model and a word vector model (paragraphs 0004, 0043-0046 figure 3); and 


Responses to Applicant’s Remarks
	Regarding objections to claims 11, 20, and 212 for antecedent basis of “the one or more predetermined respective entities,” in view of amendments reciting “the one or more respective predetermined entities,” these objections are withdrawn.  Regarding objections to claims 11, 20, and 21 for unclear “in response to an input of a second term” Applicant’s remarks on page 16 are persuasive and these objections are withdrawn.  Regarding objection to claim 14 for antecedent basis of “the one or more pieces of writing,” in view of amendments reciting “the one or more respective pieces of writing,” this objection is withdrawn.  Regarding rejections of claims 11-212 under 35 U.S.C. 112(b) for indefinite language of undefined linking a second term, in view of amendments reciting linking to “at least one of the one or more respective entities,” this rejection is withdrawn.  Regarding rejections of claims 11, 20, and 21 under 35 U.S.C. 102 by Yamada, Applicant’s amendments overcome Yamada’s teachings, in particular the second model of paragraph vectors.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/4/22